IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   February 13, 2003 Session


                SHAMERY BLAIR, ET AL. v. WEST TOWN MALL

                        Appeal from the Circuit Court for Knox County
                           No. 1-229-00 Dale C. Workman, Judge

                                       FILED APRIL 4, 2003

                                  No. E2002-02005-COA-R3-CV




CHARLES D. SUSANO, JR., concurring.


        I completely concur in the majority’s conclusion that the material filed by West Town Mall
is not sufficient to negate an essential element of the plaintiff’s premises liability claim. Therefore,
I agree with the majority’s judgment that the trial court erred in granting the defendant summary
judgment on the plaintiff’s common-law claim of liability based upon actual or constructive notice
of a dangerous condition. I am troubled, however, by the majority’s suggestion that a garden-variety,
curbside, drop-off/pick-up lane at the entrance to a shopping mall could possibly qualify as a method
of operation as that concept is discussed in Martin v. Washmaster Auto Center, U.S.A., 946 S.W.2d
314 (Tenn. Ct. App. 1996). I disassociate myself from any such suggestion.




                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                   1